Detailed Action
This is the final office action for US application number 16/473,428. Claims are evaluated as filed on December 17, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Lidgren, Truckai, Reiley, and Siegal teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that a person of ordinary skill in the art can understand that the corresponding structure of the negative pressure source by the connection relationship and function of the negative pressure sources which are fully described in paragraphs 42 and 47 and such is thus not indefinite (Remarks p. 24), Examiner notes that paragraph 42 provides a listing of components that the system 10 is comprised of and is silent to a disclosure of the negative pressure source and equivalents thereof to enable interpretation under 35 USC 112f as claimed. Paragraph 47 provides a general description of the system but is silent to a disclosure of the 
With regards to Applicant’s argument that control system has been amended to processor to avoid ambiguity and a person of ordinary skill in the art can understand that the corresponding structure of the processor by the connection relationship and function as described in paragraphs 44 and 73 (Remarks p. 24-25), Examiner notes that the originally filed disclosure is silent to a processor performing the claimed functions or the control system comprising a processor. Thus, such constitutes new matter. Examiner notes that it appears that Applicant intended to amend the claim to avoid invoking interpretation of 35 USC 112f, however, amending to a narrower limitation that is not supported by the original disclosure is new matter. Thus, Examiner suggests amending to a broader limitation that has a broadest reasonable interpretation that can be supported by the originally disclosed control system, e.g. a controller.
With regards to Applicant’s argument that at least one sensing device does not bring to mind a particular structure but is a common term used in the field of electronics, that a flow rate sensing device, viscosity sensor, and pressure sensor are disclosed in paragraph 50 and one would understand the corresponding structure by the connection relationship, function, and examples of the sensing device as described in paragraphs 45-46 (Remarks p. 25), Examiner notes that, while “sensing device” may be a common term in the art of electronics, such is not the field of endeavor and, by Applicant’s own admission, such does not bring to mind a particular structure. Thus, as there is no sensor” to avoid invoking interpretation under 35 USC 112f.
With regards to Applicant’s argument that a first adjusting device is a component for adjusting a strength of the negative pressure in claim 2 and a second adjusting device is a component for adjusting the pushing strength of the pushing pump of claim 4 and for example can be a flow regulating valve, a current regulator, and a voltage regulators of paragraph 49 and that one would understand the corresponding structure by the connection relationship, function, and examples (Remarks p. 25), Examiner notes that the examples provided as being in paragraph 49 are not found in paragraph 49, which discloses second adjusting device connected to the pump but is silent as to the intended second adjusting device. Further, while Applicant argues that one would understand the corresponding structure, Applicant has not identified the corresponding structure to enable discernment of its scope and equivalents thereof. Given the argued examples Examiner suggests amending as “adjuster” to avoid invoking interpretation under 35 USC 112f.
With regards to Applicant’s argument that the mixing device of claim 9 is a container that can contain bone cement materials, a mixing tanks, a stirring element, accommodation tank, a weighing tool as provided by paragraphs 43-44 and thus one can understand the corresponding structure (Remarks p. 25-26), Examiner notes that argued paragraphs 43-44 are silent to the argued description and instead describe the negative pressure system 11 and the pushing system 12. As Applicant has not identified 
With regards to Applicant’s argument that the control steps detailed on Remarks pages 27-28 are provided in amended claim 1 (Remarks p. 26-28), Examiner notes that such are not provided in amended claim 1. Further, Examiner notes that claim 1 is drawn to a product that is a negative pressure guided bone cement injection system and not a method comprising control steps as appears to be argued.
With regards to Applicant’s argument that Truckai is not capable of driving or guiding bone cement injection or solving the problems of bone cement leakage, solidification, and blockage as provided in the amended claim 1 (Remarks p. 28), Examiner notes that amended claim 1 does not provide a limitation claiming the ability of driving or guiding bone cement injection or solving the problems of bone cement leakage, solidification, and blockage as argued.  Nonetheless, Examiner notes that Truckai specifically discloses applying suction forces to the interior of vertebra for relieving pressure in the vertebra and/or extracting fluids, bone marrow and the like that could migrate into the venous system (¶114) and is thus capable of performing the argued functions.
With regards to Applicant’s argument that Truckai reveals the technical features of the sensor used to detect environmental parameters and transfer the parameters to the processor but such are mainly used to indicated if there is retrograde flow and such does not emphasize the claimed function of comparing the instant pressure to decide whether to start the injection of cement material or that the negative pressure system 
With regards to Applicant’s argument that neither Lidgren or Truckai disclose the limitations of amended claim 1 that defined the pressure sensor and processor (Remarks p. 29), Examiner notes that such is taught by Truckai as detailed in the rejection below. 

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Examiner notes that a document has been received has “PCT/CN2017/115303” in the top right of the page; however, such comprises figures that differ from those shown in the provided copy of WO 2018/103742 which is has “PCT/CN2017/115303” in the top right of the page but is not in English. Thus, it is unclear what was disclosed in PCT/CN2017/115303.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/431,540, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/431,540 fails to provide adequate support for at least the a pushing system comprising a pushing pump and a bone cement implantation system of claim 1 lines 11-14, a processor connected to the negative pressure system and the pushing system of claim 1 lines 15-16; and at least one sensing device of claim 1 lines 16-27.

Specification
The amendment filed December 17, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: each of the amendments to the specification, abstract, and drawings appear to add matter that was not originally disclosed and is thus new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 11-13 and 15, the specification appears to lack proper antecedent basis for “the first tube body has the side connected to the negative pressure source” and “the second tube body is connected to the pushing pump”. That is, as shown in Fig. 6, the first tube body 2112 and the second tube body 2212 are only connected to the first needle body and the second needle body, respectively, due to the positioning of the needle body within the tube body and it is the needle bodies that are connected to unlabeled structures shown at the bottom of Fig. 6. Thus, the specification fails to provide proper antecedent basis for “the first tube body has the side connected to the negative pressure source” and “the second tube body is connected to the pushing pump”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first tube body has the side connected to the negative pressure source and the second tube body is connected to the pushing pump of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claim(s) 1, 9, 11, and 15 is/are objected to because of the following informalities:
Claims should be provided using a consistent font style/type, font size, and line spacing throughout.
Claim 1 line 27 should end after the period and the next line should read “2. (Currently Amended) The system of claim 1,”.  
Claim 9 line 5 should read “the bone cement material[[s]] which is”.
Claim 11 lines 1-2 should read “the negative pressure introduction device[[s]] is a first needle tube”
Claim 15 line 2 should read “sleeved on, or screwed with”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a negative pressure source in claim 1 lines 5-6, a bone cement implantation system in claim 1 lines 11-12, at least one sensing device in claim 1 line 16, a first adjusting device in claim 2 line 3, a second adjusting device of claim 4 line 2, and a mixing device of claim 9 line 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 1-15, the “processor connected to the negative pressure system and the pushing system” of claim 1 lines 15-16 appears to be new matter. That is, the originally filed specification, drawings, and claims are silent to a processor. Thus, “processor connected to the negative pressure system and the pushing system” of claim 1 lines 15-16 constitutes new matter.
As to claims 11-13 and 15, the “the first tube body has the side connected to the negative pressure source” and “the second tube body is connected to the pushing pump” appears to be new matter in claim 11. That is, as shown in Fig. 6, the first tube body 2112 and the second tube body 2212 are only connected to the first needle body and the second needle body, respectively, due to the positioning of the needle body within the tube body and it is the needle bodies that are connected to unlabeled structures shown at the bottom of Fig. 6. Thus, the “the first tube body has the side .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1, 2, 4, and 9 is/are unclear with regards to the following limitations that invoke interpretation under 37 USC 112f but for which a definition has not been provided in the specification to ascertain the intended structures and equivalents thereof and such have been shown in the drawings as diagram blocks that do not indicate the intended structure: a negative pressure source in claim 1 lines 5-6, at least one sensing device in claim 1 line 16, a first adjusting device in claim 2 line 3, a second adjusting device of claim 4 line 2, and a mixing device of claim 9 line 1. Examiner is interpreting these broadly and suggests amending to clarify.
Claim(s) 3, 5-8, and 10-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidgren et al. (US 2007/0161943, hereinafter “Lidgren”) in view of Truckai et al. (US 2007/0118144, hereinafter “Truckai”).
As to claims 1-10 and 14, Lidgren discloses a negative pressure guided bone cement injection system (Fig. 3) comprising: a negative pressure system (20, 26, 27, 25, 28, 29, 9, 24, 21, 23, 22, i.e. system on the right side of Fig. 3, Fig. 3) comprising: a negative pressure introduction device (20) with a cavity inside (¶23 and 26 disclose that 20 is a cannula for passage of bone cement material, i.e. a cannula that bone cement passes through has a cavity), wherein the negative pressure introduction device has a side (lower-right side as shown in Fig. 3) connected to a negative pressure source (9, 21, 24, 23, 22) capable of use for introducing a negative pressure provided from the negative pressure source (Fig. 3, ¶s 23, 24, and 46) and a first opening (¶23 and 26 disclose that 20 is a cannula for passage of bone cement material, i.e. a cannula that bone cement passes through has a cavity that has an opening at either end) located at an opposite side (upper-left side as shown in Fig. 3) of the side connected to the negative pressure source (Fig. 3) capable of use for outputting the negative pressure introduced from the negative pressure source through the cavity (Fig. 3, ¶s 23, 24, and claim 2, Lidgren discloses that the negative pressure system further comprises a first adjusting device (26, 27, 28, 29) connected to the negative pressure source (Fig. 3) capable of use for adjusting a strength of the negative pressure of the negative pressure source (¶s 29-33). As to claim 3, Lidgren discloses that the negative pressure source is a negative pressure pump or a medical negative pressure socket (Fig. 3). As to claim 4, Lidgren discloses that the pushing system further comprises a second adjusting device (32). As to claim 5, Lidgren discloses that the first adjusting device is a flow regulating valve (Fig. 3, ¶s 29 and 37). As to claim 9, Lidgren discloses that the pumping system comprises a mixing device (18, ¶36) adjusting a ratio of a plurality of the bone cement materials and then mixing the materials (¶36). As to claim 10, Lidgren discloses that the bone cement materials that adjusted by the mixing device are selected from N, N-dimethyl-p-toluidine, hydroquinone, methyl methacrylate, calcium phosphate, calcium sulfate derivative, calcium oxide, calcium carbonate, calcium hydroxide, calcium magnesium phosphate, hydroxyapatite, calcium hydroxyapatite, calcium dihydrogen phosphate, calcium metaphosphate, phosphate derivative, dihydrate Calcium hydrogen phosphate, tricalcium phosphate, lactone polymer, amino acid polymer, anhydride polymer, orthoester polymer, acid anhydride imine copolymer, orthocarbonate polymer, polyhydroxyalkanoate, dioxane Hexone polymer, phosphate polymer, polylactic acid, claim 14, Lidgren discloses that the second adjusting device is a flow regulating valve (Fig. 3, ¶s 29 and 37).
Lidgren is silent to a processor connected to the negative pressure system and the pushing system; and at least one sensing device disposed at any position of the negative pressure system and electrically connected to the processor for sensing at least one environmental parameter and sending the at least one environmental parameter to the processor, wherein the at least one sensing device includes a pressure sensor; wherein the processor compares a dynamic negative pressure value measured by the pressure sensor with a preset threshold after the negative pressure system starts to operate, starts to drive the pushing pump for bone cement injection when the dynamic negative pressure value is lower than the preset threshold, and stops the bone cement injection when the dynamic negative pressure value exceeds a target value. As to claim 2, Lidgren is silent to the negative pressure system further comprises the negative pressure source electrically connected to the processor for adjusting the negative pressure source by control of the processor. As to claim 4, Lidgren is silent to claim 6, Lidgren is silent to the at least one sensing device is further disposed on the negative pressure system and the pushing system for sensing the at least one environmental parameter of the negative pressure system and the pushing system and sending the at least one environmental parameter to the processor system to adjust and control the negative pressure system and the pushing system. As to claim 7, Lidgren is silent to the at least one environmental parameter is a viscosity of the bone cement material, a flow rate of the bone cement, a density of the bone cement material, a bone density, a negative pressure in the negative pressure introduction device, a negative pressure in the negative pressure system or a negative pressure in a target region. As to claim 8, Lidgren is silent to the at least one sensing device senses the at least one environmental parameter and sends the at least one environmental parameter to the processor for calculating and generating an operation result that is considered by the processor for adjusting a strength of the negative pressure of the negative pressure system and/or the pumping strength of the pumping system. As to claim 9, Lidgren is silent to the mixing device electrically connected to the processor which adjusts the ratio of the bone cement materials to control a fluidity of the bone cement material which is delivered through the bone cement implantation system.
Truckai teaches a similar negative pressure guided bone cement injection system (Figs. 13-16, ¶125) comprising: a negative pressure system (240, 242, Figs. 13 and 14A) comprising: a negative pressure introduction device (242) with a cavity inside claim 2, Truckai teaches that the negative pressure system further comprises a first adjusting device (125B, ¶119) connected to the negative pressure source (Fig. 13) capable of use for adjusting a strength of the negative pressure of the negative pressure source (¶119) and electrically connected to the processor (¶119) capable of use for adjusting the negative pressure source by control of the processor (¶119). As to claim 4, Truckai teaches that the pushing system further comprises a second adjusting device (150B, ¶81) electrically connected to the processor (Fig. 13, ¶81), the second adjusting device capable of being controlled by the processor and adjusting the pushing strength of the pushing pump on the bone cement material (Fig. 13, ¶81). As to claim 6, Truckai teaches that the at least one sensing device is further disposed on the negative pressure system and the pushing system (Figs. 13 and 16) capable of use for sensing the at least one environmental parameter of the negative pressure system and the pushing system (¶s 123, 125, and 127) and sending the at least one environmental parameter to the processor to adjust and control the negative pressure system and the pushing system (¶s 123, 125, and 127). As to claim 7, Truckai teaches that the at least one environmental parameter is a viscosity of the bone cement material, a flow rate of the bone cement, a negative pressure in the negative pressure introduction device, a negative pressure in the negative pressure system or a negative pressure in a target region (Fig. 16, ¶s 123, 127, and 148). As to claim 8, Truckai teaches that the at least  As to claim 9, Truckai teaches that the pumping system comprises a mixing device (145) capable of adjusting a ratio of a plurality of the bone cement materials and then mixing the materials (¶36), and the mixing device electrically connected to the processor (Fig. 13, ¶81) capable of adjusting the ratio of the bone cement materials to control a fluidity of the bone cement material which is delivered through the bone cement implantation system (¶114).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the negative pressure guided bone cement injection system as disclosed by Lidgren by adding the processor and at least one sensing device as taught by Truckai in order to control the flow of bone cement based upon sensor feedback (Truckai ¶125), monitor for retrograde cement flows that could leak through a fracture to contact nerves and/or the spinal cord (Truckai ¶123), and vary negative pressures in coordination with any bone cement inflow parameter (Truckai ¶119) based on the feedback from the at least one sensing device (Truckai ¶86). 


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidgren and Truckai in view of Reiley et al. (US 2001/0049531, hereinafter “Reiley”).
As to claim 11, the combination of Lidgren and Truckai discloses the invention of claim 1 as well as the negative pressure introduction devices is a first needle tube (20) comprising a first needle body (20, Fig. 3), wherein the first needle body has the opposite side with the first opening (Fig. 3) and the side connected to the negative pressure source (Fig. 3); wherein the bone cement implantation system is a second needle tube (19) comprising a second needle body (19, Fig. 3), wherein the second needle body has a second opening (Fig. 3), and a side opposite to the second opening (as defined) is connected to the pushing pump (Fig. 3).
The combination of Lidgren and Truckai is silent to the first needle tube comprising a first tube body connected to the first needle body, and the first tube body has the side connected to the negative pressure source, and the second needle tube comprising a second tube body connected to the second needle body, and the second tube body is connected wherein the another other side is connected to the pushing pump.
Reiley teaches a similar injection system comprising (Figs. 12 and 5A-5Q): a negative pressure introduction device (86, Figs 4, ¶s 103 and 105) and a bone cement implantation system (94, ¶106), wherein the negative pressure introduction device is a first needle tube (72, 86, 50, ¶103) comprising a first needle body (86, 50, ¶103) and a first tube body (72) connected to the first needle body (Fig. 12), wherein the first needle body has an opposite side with a first opening (left side as shown in Fig. 12) and the first tube body has a side (right side as shown in Fig. 12) connected to the negative 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system as disclosed by the combination of Lidgren and Truckai by adding a first tube body and a second tube body as taught by Reiley in order to provide a protective sheath (Reiley ¶99) and define a passage for instrument insertion (Reiley ¶s 95, 97, 103, 105, and 106), i.e. to permit instrument passage while protecting surrounding tissue from damage. 

Claim(s) 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidgren, Truckai, and Reiley in view of Siegal (US 2006/0036241).
As to claims 12, 13, and 15, the combination of Lidgren, Truckai, and Reiley discloses the invention of claim 11.
The combination of Lidgren, Truckai, and Reiley is silent to at least one set of trocars comprising: a first trocar comprises at least one first connecting portion, wherein the first trocar is sleeved on the first needle tube and an extending direction of the at least one first connecting portion forms a first indication angle with an opening direction of the first opening; a second trocar comprises at least one second connecting portion, wherein the second trocar is sleeved on the second needle tube and an extending claim 13, the combination of Lidgren, Truckai, and Reiley is silent to the first opening and the second opening are an opening on one side or an opening on a bottom of a bent needle body. As to claim 15, the combination of Lidgren, Truckai, and Reiley is silent to the connector is integrally formed, sleeved on, or screwed with the at least one first connecting portion and the at least one second connecting portion.
Siegal teaches a similar injection system (Figs. 1-4) comprising an insertion trocar system (Figs. 1, 2, and 3B) comprising at least one set of trocars (Figs. 1, 2, and 3B) comprising: a first trocar (12, 24, Figs. 1, 2, and 3B, ¶77) comprising at least one first connecting portion (left 20, left 11, and left portion of 16 as shown in Fig. 2, Fig. 2), wherein the first trocar is sleeved on a first needle tube (solid line shown in Fig. 1, Fig. 1) and an extending direction of the at least one first connecting portion forms a first indication angle with an opening direction of the first opening (Figs. 1 and 2, ¶73); a second trocar (12, 24, Figs. 1, 2, and 3B, ¶77) comprises at least one second connecting portion (right 20, right 11, and right portion of 16 as shown in Fig. 2, Fig. 2), wherein the second trocar is sleeved on the second needle tube (solid line shown in Fig. 1, Fig. 1) and an extending direction of the at least one second connecting portion forms a second indication angle with an opening direction of the second opening (Figs. 1 and claim 13, Siegal teaches that the first opening and the second opening are an opening on one side (Fig. 1) or an opening on a bottom of a bent needle body (Fig. 3C, ¶72). As to claim 15, Siegal teaches that the connector is integrally formed, sleeved on, or screwed with the at least one first connecting portion and the at least one second connecting portion (as defined, Fig. 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system as disclosed by the combination of Lidgren, Truckai, and Reiley by adding the trocar insertion system and angling the first and second openings as taught by Siegal in order to define a precise path along which other elements or devices can be advanced in a precise and repeatable manner for minimally invasive spinal surgery (Siegal ¶s 69, 70, and 78) to ensure that the beveled or curved distal ends are correctly oriented (Siegal ¶73). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/AMY R SIPP/Primary Examiner, Art Unit 3775